Fourth Court of Appeals
                               San Antonio, Texas
                                   September 30, 2020

                                  No. 04-20-00381-CR

                                 Dylan Wade O’BRIANT,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 454th Judicial District Court, Medina County, Texas
                             Trial Court No. 15-07-11740-CR
                      Honorable Daniel J. Kindred, Judge Presiding

                                        ORDER

      This appeal is DISMISSED

      It is so ORDERED on September 30, 2020.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2020.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court